Citation Nr: 1634589	
Decision Date: 09/02/16    Archive Date: 09/09/16

DOCKET NO.  11-28 269	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Whether new and material has been received to reopen a claim for service connection for low back pain.

2.  Whether new and material has been received to reopen a claim for service connection for left foot disability.

3.  Whether new and material has been received to reopen a claim for service connection for migraine headaches.

4.  Whether new and material has been received to reopen a claim for service connection for bilateral hearing loss.

5.  Entitlement to service connection for tinnitus.  

6.  Entitlement to service connection for bilateral carpal tunnel syndrome.

7.  Entitlement to a rating for residuals of right wrist fracture, currently evaluated as 10 percent disabling.

8.  Entitlement to a rating for residuals of left wrist fracture, currently evaluated as 40 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel


INTRODUCTION

The Veteran had active service from August 1968 to July 1970 and July 1972 to July 1975.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from February 2010 and June 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  

In February 2008, the Veteran filed claims for migraine headaches, low back arthritis, bilateral knee arthritis, and higher ratings for his bilateral wrist disabilities.  In February 2009, the RO granted higher ratings for the bilateral wrist disabilities, and denied service connection for arthritis of the low back and migraine headaches.  

Notably, this decision did not address the February 2008 claim for service connection for a bilateral knee disability.  As the Agency of Original Jurisdiction (AOJ), the RO has not initially adjudicated this additional claim, the Board does not have jurisdiction over it, and the claim for service connection for bilateral knee arthritis is referred to the RO for appropriate development and consideration.  See Godfrey v. Brown, 7 Vet. App. 398 (1995) (the Board generally does not have jurisdiction over an issue not yet adjudicated by the RO).

In March 2009, the Veteran noted disagreement with the February 2009 denials of service connection for migraine headaches and a back disability.  A SOC was issued in October 2009; however, the Veteran submitted an untimely Appeal to Board of Veterans Appeals (VA Form 9) in April 2010 (within one year of the mailing of the February 2009 rating decision or 60 days of the date of the October 2009 SOC, as required by 38 C.F.R. § 20.302 (b)(1)).   

The Veteran filed a petition to reopen the claim for service connection for bilateral hearing loss in June 2009.  The RO denied the petition to reopen the claim in February 2010 and the Veteran noted disagreement in May 2010.  A SOC was issued in October 2011; and, the Veteran submitted a timely VA Form 9 in October 2011.  

In pertinent part, in June 2010, the Veteran filed petitions to reopen claims for service connection for low back pain, a left foot disability, and migraine headaches; service connection for tinnitus and carpal tunnel syndrome; and higher ratings for the left and right wrist disabilities.  The RO denied these claims in a June 2011 rating action and the Veteran perfected appeals to these denials in May 2014. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).


REMAND

It appears that the Veteran had service with the Army Reserves.  See service treatment records (STRs).  A remand is required for the AOJ to verify all of the Veteran's periods of ACDUTRA and INACDUTRA during his service in the United States Army Reserves to determine the exact circumstances surrounding and dates of the Veteran's service in the Reserves, including on ACDUTRA and INACDUTRA; to obtain treatment records associated with his periods of duty in the Army Reserves; to obtain VA medical opinions for the issues of service connection for the low back disability, left foot disability, migraine headaches, tinnitus, and carpal tunnel syndrome; to obtain addendum opinion for issue of service connection for bilateral hearing loss; and VA examination to determine the current severity of the bilateral wrist disabilities.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should contact the appropriate location, to request the complete service personnel and treatment records of the Veteran during his time with the Army Reserve.  

2.  Certify the nature of the Veteran's periods of service.  As to each period, state definitively whether or not it was federalized service, and whether it was active duty, ACDUTRA, or INACDUTRA.  

3.  Make arrangements to obtain the Veteran's VA treatment records, dated from January 2014 forward.

4.  Thereafter, schedule the Veteran for appropriate VA examinations.  The Veteran's e-file should be made available to the examiners for review in conjunction with the examinations.

The examiner(s) should identify any current tinnitus, carpal tunnel syndrome, low back disability, or left foot disability, found to be present. 

The examiner(s) should provide an opinion as to whether it is at least as likely as not (i.e., a probability of 50 percent or greater) that any current tinnitus, carpal tunnel syndrome, low back disability, left foot disability, as well as the currently diagnosed headache disorder and bilateral hearing loss had clinical onset during active service, was aggravated by military service, or is related to any incident of service.  

In regard to bilateral hearing loss, the examiner should comment on all periods of service.  Specifically whether his hearing loss was aggravated (permanently worsened) during any period of military service, as it appears that the Veteran initially entered service with some degree of hearing loss for each period (July 1968 enlistment examination).

The examiners should provide a rationale for all opinions expressed. 

5.  Thereafter, schedule the Veteran for an appropriate VA examination to determine the severity of his residuals of left and right wrist fractures.  All necessary diagnostic testing and evaluation should be performed, and all clinical findings reported in detail.  If possible, the appropriate Disability Benefits Questionnaires (DBQs) should be completed.

6.  Finally, re-adjudicate the claims on appeal.  If the benefits sought are not granted, furnish the Veteran and his representative with a supplemental statement of the case and afford them an opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


